         Case 1-20-41559-nhl         Doc 331        Filed 08/03/20        Entered 08/03/20 18:43:25




HERRICK, FEINSTEIN LLP
Stephen B. Selbst
Steven B. Smith
Shivani Poddar
George V. Utlik
Silvia Stockman
Rachel H. Ginzburg (admitted pro hac vice)
2 Park Avenue
New York, New York 10016
(212) 592-1400
(212) 592-1500 (fax)
sselbst@herrick.com
ssmith@herrick.com
spoddar@herrick.com
gutlik@herrick.com
sstockman@herrick.com
rginzburg@herrick.com

Attorneys for the Debtors and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK


    In re                                                              Chapter 11

    AMPLE HILLS HOLDINGS, INC., et al.,                                Case No. 20-41559 (NHL)

                    Debtors.1                                          (Jointly Administered)



                        NOTICE OF HEARING ON APPLICATIONS
                  FOR ALLOWANCE OF COMPENSATION PURSUANT TO
               SECTIONS 327, 330 AND 331 OF THE BANKRUPTCY CODE AND
       RULES 2002 AND 2016 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE

      PLEASE TAKE NOTICE that a hearing (the “Hearing”) to consider the applications for
compensation and reimbursement of expenses (the “Fee Applications”) filed by the below-listed

1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are as follows: Ample Hills Holdings, Inc. (2347); Ample Hills Astoria, LLC (3001); Ample Hills Aventura,
LLC (7755); Ample Hills Chelsea, LLC (1803); Ample Hills Creamery, Inc. (9650); Ample Hills Essex Street Market,
LLC (8522); Ample Hills Fireboat House, LLC (6699); Ample Hills Gowanus, LLC (2450); Ample Hills Highline,
LLC (0197); Ample Hills Jersey City, LLC (7428); Ample Hills LBV, LLC (6652); Ample Hills Manufacturing, LLC
(5506); Ample Hills PPW, LLC (2968); Ample Hills Red Hook, LLC (4518); Ample Hills Vanderbilt, LLC (7255);
Ample Hills Wholesale Online, LLC (3008).



HF 13418584v.4
         Case 1-20-41559-nhl     Doc 331     Filed 08/03/20     Entered 08/03/20 18:43:25




professionals (collectively, the “Applicants”) in the above-captioned chapter 11 cases of Ample
Hills Holdings, Inc. and its affiliated debtors and debtors in possession (the “Debtors”) is to be
held before the Honorable Nancy Hershey Lord, United States Bankruptcy Judge of the United
States Bankruptcy Court for the Eastern District of New York (the “Bankruptcy Court”) at 271-C
Cadman Plaza East, Brooklyn, New York 11201 in Courtroom 3577 on August 27, 2020 at 10:00
a.m. (Eastern Time) or as soon thereafter as counsel can be heard. The Fee Applications
scheduled to be heard at the Hearing and the amounts requested by the respective Applicants are
as follows:

                                                                                     Total Expenses
                     Applicant                          Total Fees Sought               Sought

  Herrick, Feinstein LLP                              $589,709.20                $31,976.86
  2 Park Avenue.
  New York, NY 10016
  (212) 592-1400
  Bankruptcy Counsel to the Debtor
  Docket No. 329
  Stretto                                             $10,693.60                 0
  8269 E 23rd Ave, Ste. 275
  Denver, CO 80238
  (720) 739-6551
  Debtors’ Administrative Advisor
  Docket No. 330
  Alan Chapell                                        $12,285.00                 0
  Consumer Privacy Ombudsman
  Docket No. 327


        PLEASE TAKE FURTHER NOTICE that the Fee Applications have been electronically
filed with the Clerk of the United States Bankruptcy Court for the Eastern District of New York,
and copies of the Fee Applications may be obtained by visiting (i) the website of the Debtors’
Claims and Noticing Agent, Stretto, at https://cases.stretto.com/amplehills/ free of charge; and (ii)
the Court’s website at www.nyeb.uscourts.gov in accordance with the procedures and fees set forth
therein.

        PLEASE TAKE FURTHER NOTICE that any responses or objection (“Objections”) to
the Fee Applications must be (a) in writing, (b) conform to the Federal Rules of Bankruptcy
Procedure, the Local Bankruptcy Rules for the Eastern District of New York, be filed with the
Bankruptcy Court electronically in accordance with the Administrative Order of this Court, by
registered users of the Bankruptcy Court’s case filing system and, by all other parties in interest,
on a 3.5 inch disk, preferably in Portable Document Format (PDF), Word Perfect, Microsoft Word,
DOS text (ASCII) or a scanned image of the filing, with a hard-copy delivered directly to
Chambers, and be served in accordance with the Administrative Orders of this Court, upon (i)
counsel for the Debtors, Herrick, Feinstein LLP, Attn: Stephen B. Selbst, Esq., George V. Utlik,
Esq., Rachel H. Ginzburg, Esq., 2 Park Avenue, New York, New York 10016 and via e-mail to

                                                 2
HF 13418584v.4
         Case 1-20-41559-nhl   Doc 331    Filed 08/03/20     Entered 08/03/20 18:43:25




sselbst@herrick.com, gutlik@herrick.com, and rginzburg@herrick.com; (ii) the United States
Trustee for the Eastern District of New York, Brooklyn Division, Attn: Nazar Khodorovsky, Esq.
and Reema Lateef, Esq., 201 Varick Street, Suite 1006, New York, New York 10014 and via e-
mail to USTPRegion02.BR.ECF@usdoj.gov, Nazar.Khodorovsky@usdoj.gov; (iii) secured
creditor, Flushing Bank, 99 Park Ave., Ste 820, New York NY 10016, and its counsel, Certilman
Balin Adler & Hyman LLP, Attn: Richard J. McCord, Esq., 90 Merrick Avenue, East Meadow,
New York 11554 and via e-mail rmccord@certilmanbalin.com; (iv) counsel for the Official
Committee of Unsecured Creditors, Porzio Bromberg & Newman PC, Attn: David E. Sklar, Esq.
and Robert M. Schechter, Esq., 100 Southgate Parkway, Morristown, NJ 07962 and via e-mail to
desklar@pbnlaw.com and rmschechter@pbnlaw.com; and (iv) submitted in hard-copy form
directly to the Chambers of the Honorable Nancy Hershey Lord, United States Bankruptcy Judge,
no later than 4:00 p.m. (ET) on August 20, 2020.

       PLEASE TAKE FURTHER NOTICE that only those objections that have been timely
filed may be considered by the Bankruptcy Court.

       PLEASE TAKE FURTHER NOTICE that the Hearing may be adjourned from time-to-
time by the Bankruptcy Court without additional notice when said adjournment may be announced
in open court.


                          -remainder of page intentionally left blank-




                                               3
HF 13418584v.4
         Case 1-20-41559-nhl   Doc 331     Filed 08/03/20    Entered 08/03/20 18:43:25




Dated: August 3, 2020                    Respectfully submitted,
       New York, New York

                                         HERRICK, FEINSTEIN LLP

                                             By: /s/ Stephen B. Selbst
                                             Stephen B. Selbst
                                             Steven B. Smith
                                             Shivani Poddar
                                             George V. Utlik
                                             Silvia Stockman
                                             Rachel Ginzburg (admitted pro hac vice)
                                             2 Park Avenue
                                             New York, New York 10016
                                             (212) 592-1400
                                             (212) 592-1500 (fax)
                                             sselbst@herrick.com
                                             ssmith@herrick.com
                                             spoddar@herrick.com
                                             gutlik@herrick.com
                                             sstockman@herrick.com
                                             rginzburg@herrick.com

                                         Attorneys for the Debtors and Debtors in Possession




                                               4
HF 13418584v.4
